Smith, C. J.,
delivered the opinion of the court.
' At the last term of this court the decree of the court .below in this cause was affirmed (64 So. 375), and appellants afterwards filed a suggestion of error, one of the-grounds of which was that the statute as construed by the-court' violated the first section of the fourteenth amendment to the Constitution of the United States. This sug-gésti'on of error was overruled without a written opinion. Appellants now come and move—
“the court for an order and certificate that the suggestion of error filed herein and passed upon by the court raised the question of the constitutionality of the drainage laws of. .Mississippi as construed by this court,- and to .show that under said suggestion of error the appellants presented to the court, and the court considered in passing-upon the suggestion of error, the argument of appellants that section-1698 of the Code of 1906, as amended by chapter 196, page 226-, of the. Acts of 1912, and section 1700, .as, amended by chapter 196, page 226, of the Acts of 1912 and. section 1702 of the Code of 1906, as amended by chapter 196, page 226, of the Acts of 1912, as construed by the cóurt, violated section 1 of the fourteenth amendment' to the Constitution of the United States. A copy of said order and certificate prayed for is attached herewith á's Exhibits A and B hereto. ’ ’
This, order and certificate is desired for the purpose of an appeal to the supreme court of the United States. This motion' must be overruled for two reasons: First,. *483we do not think it proper for the court, after a case has been finally disposed of, to enter an order, based solely on the recollection of the judges composing the court, that in reaching its decision the court did or did not take into consideration certain arguments advanced or points raised by counsel engaged in the cause. Second, the course pursued by us in overruling this suggestion of error was such that it is impossible for us to say on what points the court as a whole agreed in overruling it. The manner in which suggestions of error, as a rule, are handled by iiS is this': ' '
When a suggestion of error is filed,- it is examined by each members of the court for himself. If, after examining it, a member of the' court thinks it should be overruled, and that -there is nothing in it requiring a written opinion, he simply indicates that fact to the other members of the court; and if each of the others reach the same conclusion, the' suggestion of error is overrueld without, the judges having considered it together in conference. If any one of the judges thinks the suggestion of error requires a written response, it is then considered in conference; and the various points raised by it are discussed and decided. When any judge thinks, or is inclined to think, that a suggestion of error should be sustained, it is considered, and its disposition agreed on by the judges in conference. In the case at bar the above plan was pursued, and the suggestion of error disposed of without a conference of the judges with reference to the various points raised by it.

Overruled.